Citation Nr: 1229206	
Decision Date: 08/24/12    Archive Date: 08/30/12

DOCKET NO.  06-31 981A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a bunion of the right foot, to include as secondary to service-connected right and left knee disabilities.

2.  Entitlement to service connection for a bunion of the left foot, to include as secondary to service-connected right and left knee disabilities.


REPRESENTATION

Appellant (the Veteran) is represented by: Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

L. Cramp, Counsel

INTRODUCTION

The Veteran had active service from January 1973 to July 1975.  

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2007 rating decision of the RO in Atlanta, Georgia.

In February 2010, the Veteran presented testimony at a Board hearing, chaired by a Veterans Law Judge, seated at the RO.  A transcript of the hearing is associated with the claims file.  The Veterans Law Judge who chaired the hearing is no longer employed by the Board.  In June 2012, the Veteran was notified that he was entitled to another hearing by the Veterans Law Judge who would decide his appeal.  He was advised that if no response was received within 30 days, the Board would assume that he did not want another hearing and proceed accordingly.  To date, he has not responded to the letter, and the Board finds that adequate steps have been taken to ensure due process regarding the hearing.  

In April 2010 and again in December 2010, the Board remanded these issues for additional evidentiary development.  They have since been returned to the Board for further appellate action.  In addition to remanding the issues listed above, in April 2010, the Board also denied a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), on appeal at that time, and remanded the issue of service connection for hypertension.  In December 2010, service connection for hypertension was denied.  The Board's decision with respect to each of those claims is final.  See 38 C.F.R. § 20.1100 (2011).  

The Board acknowledges that the RO adjudicated a single claim of service connection for bilateral bunions; however, as the additional development being ordered in the Board's remand would not be reasonably expected to aid in substantiating service connection for a right foot bunion, for which no current disability has been found, the Board has bifurcated the original issue.  Bifurcation of a claim generally is within the Secretary's discretion.  See Tyrues v. Shinseki, 23 Vet. App. 166, 176 (2009) (en banc) (holding that it is permissible for the Secretary to bifurcate a request for benefits on the basis of direct service connection from the request on the basis of presumptive service connection), aff'd 631 F.3d 1380 (Fed. Cir. 2011).  

The issue of service connection for a bunion of the left foot is addressed in the REMAND below and is therein REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the issue herein decided has been accomplished.

2.  The Veteran did not engage in combat with the enemy.  

3.  The Veteran does not have a bunion of the right foot.


CONCLUSION OF LAW

The criteria for service connection for a bunion of the right foot are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2011).



	(CONTINUED ON NEXT PAGE)



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The notice requirements of the VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims (CAVC) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

When conducting a hearing, a Veterans Law Judge must suggest that a claimant submit evidence on any issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103 (2011).  The Veterans Law Judge also must suggest the submission of evidence when testimony during the hearing indicates that it exists (or could be reduced to writing) but is not of record.  Here, during the hearing, the Veteran verified that all pertinent treatment records had been submitted.  The Veteran's symptomatology was discussed in detail, and testimony concerning his understanding of causation was elicited.  Such actions supplement the VCAA and comply with 38 C.F.R. § 3.103.

In a March 2007 letter, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate service connection for the claimed bunions, as well as what information and evidence must be submitted by the Veteran, and what evidence VA would obtain.  The notice included provisions for disability ratings and for the effective date of the claim.  

The Board also finds that VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA treatment records, and the Veteran's written assertions and personal hearing testimony.

In addition, the Veteran was afforded a VA examination in May 2010.  The Board finds that this examination was adequate because it was performed by a medical professional based on a review of claims file, solicitation of history and symptomatology from the Veteran, and a thorough examination of the Veteran.  Moreover, the resulting diagnoses and rationales were consistent with the examination and the record.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).  

Remand Compliance

As noted above, this issue involves two prior remands by the Board for additional evidentiary development.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  While substantial compliance is required, strict compliance is not.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

In this case, the RO substantially complied with the Board's remand instructions by affording the Veteran an examination to determine the nature and etiology of any right foot bunion.  While the Board is remanding the issue of service connection for a bunion of the left foot due to deficiencies in the May 2010 examiner's nexus opinion, as that report, and the other evidence of record, demonstrates no bunion of the right foot, there is no prejudice to the Veteran resulting from such deficiencies in the etiology opinion.  

The Board acknowledges that the May 2010 examiner found bilateral pes planus; however, he found that none of the Veteran's foot conditions were related to service.  The Veteran has never asserted that pes planus was related to service or to a service-connected disability, and there is no other evidence suggesting such a relationship.  Accordingly, the Board finds that no additional development is necessary regarding the right foot, and the Board's prior remand instructions have been substantially complied with regarding the right foot.  To the extent of any error, there is no prejudice to the Veteran's claim.  

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The CAVC has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992). 

Service connection may be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  That regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372(Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336(Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The CAVC has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303(2007); Davidson v. Shinseki, 581 F.3d 1313(Fed. Cir. Sept. 14, 2009).  

Combat Rule

In the case of a veteran who engaged in combat with the enemy in a period of war, lay evidence of in-service incurrence or aggravation of a disease or injury shall be accepted if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the lack of official record of such incurrence or aggravation.  See 38 U.S.C.A. § 1154(b); Libertine v. Brown, 9 Vet. App. 521, 524 (1996); Collette v. Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996).  The standard used to determine whether a veteran engaged in combat with the enemy is reasonable doubt, which is to be resolved in a veteran's favor.  See VAOPGCPREC 12-99.  The provisions of 38 U.S.C.A. § 1154(b), however, can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to a current disorder.  See Libertine, 9 Vet. App. at 522-23.  The provisions of 38 U.S.C.A. § 1154(b) do not establish service connection for a combat veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service.  Clyburn v. West, 12 Vet. App. 296, 303 (1999). 

Although the Veteran served during a period of war, the evidence does not suggest, and the Veteran does not contend, that he engaged in combat with the enemy, or that his claimed right foot bunion is related to combat.  As such, the combat rule is not applicable.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2011).



Analysis of Service Connection for a Bunion of the Right Foot

After a review of all of the evidence, the Board finds that the weight of the evidence demonstrates that the Veteran does not have a bunion of the right foot.  Evidence of a left foot bunion goes back to about three years after service separation.  A March 1977 clinical note reveals left great toe hallux valgus developing.  An orthopedic examination in July 1983 noted pes planus and hallux valgus of the left foot.  An x-ray of both feet in July 1995 revealed only a mild hallux valgus of the left foot.  In an October 2001 evaluation, the Veteran reported a history of chronic left large toe pain.  An x-ray in November 2001 revealed hallux valgus deformity of the left great toe.  The right foot was specifically found to be negative.  A May 2002 podiatry consultation reveals complaint of chronic left foot pain since 1978.  The diagnosis was hallux valgus severe, mallet toes left.  Surgical correction was recommended.  

While the Veteran's January 2007 claim for service connection was for a bilateral condition, the medical evidence submitted with the claim specified only a bunion of the left foot.  That evidence consisted of a January 2007 letter from a VA treating physician recommending surgery on the left foot for a bunion with arthritis.  The Veteran underwent surgical correction of the left foot bunion in March 2007.  There was no mention of a right foot bunion.

The Veteran underwent a VA examination in May 2010.  The examiner reviewed the claims file in conjunction with the examination.  The examiner found that x-rays of the right foot were negative.  The Veteran reported that he has experienced pain, weakness, stiffness, swelling, heat, and redness in both feet.  He reported constant pain in the metatarsal phalangeal joint of the right foot, rated at 8 out of 10.  The examiner noted mild pes planus right and left; however, there were no hammertoes, high arch, claw foot, or other significant deformities other than left hallux valgus.  There were no abnormal callosities, no skin breakdown, and no abnormal shoe wear pattern.  There were no skin or vascular changes.  Pedal pulses were strong.  The alignment of the right toes was normal with no abnormal varus or valgus.  X-rays showed a stable negative right foot series.  The examiner concluded that there was a normal examination of the right foot metatarsal phalangeal joints with no significant hallux valgus or hallux varus.  

The Board acknowledges that a November 2001 VA podiatry evaluation reports that x-rays show laterally deviated hallux, bilateral; however, in the musculoskeletal examination findings in that same report, the examiner reports a specific finding of left lateral deviation, without referencing the right foot.  As this report appears self-contradictory and in conflict with the rest of the medical evidence, the Board accords it no probative weight.  

The Board recognizes that the CAVC has held that the presence of a disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, Congress has specifically limited entitlement to service-connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1110.  Hence, where the evidence does not support a finding of current disability upon which to predicate a grant of service connection, there can be no valid claim for that benefit.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer, 3 Vet. App. at 225.  

The Board also acknowledges that the Veteran has reported that his right foot is painful, and he is competent to describe such symptomatology.  However, while pain may in some cases be symptomatic of a disability, attribution of pain to a specific diagnosis is not a matter capable of lay observation, but requires medical knowledge.  The clinical evidence demonstrates that there are no bunions, hallux valgus, or other deformities of the right foot.  These findings are more persuasive regarding a current disability than the Veteran's report of foot pain.  

The Board has considered whether the issue comprehends a claim for service connection for pes planus.  However, pes planus was not noted in the service treatment records, and the Veteran's feet were clinically normal when examined in October 1974 for release from active duty.  An orthopedic examination in July 1983 noted pes planus of the left foot only.  While the Veteran now has right pes planus, he did not have it in service or for many years after service separation.  In light of the fact that the Veteran has never asserted that right pes planus is related to service or to a service-connected disability, and the medical evidence is against such a relationship, the Board finds that service connection for right pes planus is not warranted.  

In reaching these findings and conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a bunion of the right foot is denied.


REMAND

With regard to the remaining issue of service connection for a bunion of the left foot, the case was remanded for an etiology opinion in April 2010.  The examiner offered an opinion that the left bunion identified on the examination was less likely than not caused by or worsened by the Veteran's period of active duty.  No rationale was given for this opinion.  

The claim was again remanded in December 2010 for an addendum to address the rationale.  The remand requested an opinion as to whether it is at least as likely as not (e.g., a 50 percent or greater probability) that the Veteran's bunions were etiologically related to service, or were caused or permanently worsened by his service-connected right and left knee disorders.  The same examiner prepared an addendum in December 2010 in which he stated, "I know of no causative relationship to the right or left knee condition and the veteran's foot condition."  Unfortunately, while aggravation was mentioned in the April 2010 opinion, the December 2010 addendum, appears focused on the question of causation to the exclusion of aggravation.  In this case, the examiner's December 2010 addendum cannot be read to encompass aggravation.  

The CAVC has held that AOJ compliance with a remand is not discretionary, and that if the AOJ fails to comply with the terms of a remand, another remand for corrective action is required.  Stegall v. West, 11 Vet. App. 268 (1998).

Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, VA must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  An inadequate examination frustrates judicial review.  Hicks v. Brown, 8 Vet. App. 417, 422 (1995).  If an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for rating purposes.  38 C.F.R. § 4.2 (2011). 

Accordingly, the issue of service connection for a bunion of the left foot is REMANDED for the following action:

1.  Obtain a supplemental opinion from the examiner who conducted the May 2010 examination.  The examiner is asked to review the May 2010 and December 2010 opinions and verify whether the December 2010 opinion applies to aggravation as well as causation.  In other words, is it at least as likely as not (e.g., a 50 percent or greater probability) that the Veteran's left foot bunion was permanently worsened by his service-connected right and left knee disorders.  The rationale should be provided.

If the examiner is not available, obtain an opinion from another medical professional.  If the reviewer determines that additional examination of the Veteran is necessary to provide a reliable opinion as to aggravation, such examination should be scheduled.  However, the Veteran should not be required to report for another examination as a matter of course, if it is not found to be necessary.  The claims folder must be made available to and reviewed by the reviewer/examiner.  

It is essential that the opinion be supported by a complete and thorough rationale, taking into account the examination findings from May 2010, the opinion of December 2010, the evidence contained in the claims file, and the Veteran's own lay contentions.

2.  Readjudicate the remanded claim for service connection for a left foot bunion.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2011).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


